                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SALINA R.,                                 §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §        No. 3:18-CV-1661-M-BN
                                           §
ANDREW SAUL,                               §
Commissioner of Social Security,           §
                                           §
             Defendant.                    §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated July 31, 2019, the Court finds that the Findings, Conclusions,

and Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED this 28th day of August, 2019.



                                   _________________________________
                                   BARBARA M. G. LYNN
                                   CHIEF JUDGE
